Citation Nr: 0212215	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for 
psychiatric disorder other than PTSD and the issue of 
entitlement to service connection for PTSD will be the 
subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Legal Aid Society of Greater 
Cincinnati


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from July 1990 to March 1991.

The RO received the veteran's claim for service connection 
for a psychiatric disorder in March 1994.  In a July 1994 
rating decision, the RO denied the claim.  The veteran did 
not appeal the July 1994 rating decision.  In October 1997, 
the RO received the veteran's claim for service connection 
for PTSD as well as a request to reopen her previously-denied 
claim of entitlement to service connection for a psychiatric 
disorder (other than PTSD).  In a May 1998 rating decision, 
the RO denied both the request to reopen and the claim for 
PTSD.  The veteran disagreed with the May 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of a the veteran's substantive 
appeal (VA Form 9) in September 1998.

The Board observes that the veteran in essence seeks 
entitlement to service connection for a psychiatric 
disability.  Her initial claim was denied by the RO in 1994, 
but as noted above she has recently added the issue of 
entitlement to service connection for PTSD, which has been 
separately developed for appellate purposes.  It could be 
argued that only one issue is involved here, namely service 
connection for a psychiatric disability.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) [a different etiological 
theory underlying a claimed disorder does not constitute a 
new claim].  However, for the purposes of this decision, the 
Board will    
accept the fact that two issues have been developed and are 
currently in appellate status.  

The Board notes that although the veteran requested a BVA 
hearing in her July 1999 updated substantive appeal (VA Form 
9) in a March 2002 request from her representative to 
consolidate the issues on appeal, it was indicated that a BVA 
hearing was not desired.  The Board notes that a RO hearing 
was held in May 1999 and that a transcript is of record.

For reasons expressed by the Board below, the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is being reopened.  The Board is undertaking 
additional development on the issues of entitlement to 
service connection for a psychiatric disorder other than PTSD 
and entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development  is completed, if necessary the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903].  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for psychiatric disorder was originally denied by the RO in a 
rating decision dated in July 1994.  She did not appeal that 
decision.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for psychiatric disorder has 
been received since the July 1994 rating action.


CONCLUSIONS OF LAW

1.  The unappealed July 1994 rating decision which denied the 
veteran's claim of entitlement to service connection for 
psychiatric disorder is final.  

2.  The veteran has submitted new and material evidence to 
reopen her claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that new and material evidence has been 
submitted to reopen her claim for entitlement to service 
connection for a psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2001). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)].  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by her 
in support of her claims, by the July 1994 and April 1998 
rating decisions, by the August 1998 statement of the case 
(SOC), and by the May 1999 supplemental statement of the case 
(SSOC).

As will be discussed below, this issue has been reopened 
based on new and material evidence, and additional 
development has been ordered by the Board.

Pertinent Law and Regulations 

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2001).

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection. 38 
C.F.R. §§ 3.303(c), 4.9, 4,127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1(n), 3.301 (1998); see also VAOPGPREC 
2-97 (January 16, 1997).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed her claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) [when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so] (emphasis added by the Board).
 
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them. See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The "old" evidence

The veteran's service medical records reveal that she entered 
service with no reported history of depression, excessive 
worry, nervous trouble and normal psychiatric findings on her 
May 1990 examination.  She was treated in February 1991 for 
complaints of dysphoria, and was subsequently found to have 
an adjustment disorder with disturbance of emotions and 
conduct.  The veteran's case was reviewed by the Ft. Gordon 
Community Mental Health Services Chief who recommended that 
the veteran be separated by administrative action as the 
veteran was not expected to adapt socially or emotionally to 
military service.  She was discharged with no reported 
history of depression, excessive worry, nervous trouble and 
with normal psychiatric findings on her February 1991 
examination.

The veteran left military service in March 1991.  She was 
hospitalized in November 1992 and was diagnosed by T.T., M.D. 
with major depression, recurrent and polysubstance abuse, in 
remission.  The examiner noted an episode of depression after 
the veteran's grandfather died when she was 17.  A June 1994 
letter from C.K.S., M.D. shows treatment since December 1993 
for bipolar mixed disorder.  A June 1994 letter from M.G., 
M.D. shows treatment since March 1994 for bipolar disorder.

A claim for entitlement to service connection for psychiatric 
disorder was received by VA from the veteran in March 1994.  
A VA mental disorders examination in May 1994 diagnosed 
dysthymia with many symptoms existing prior to military 
service, a borderline personality disorder, multiple 
substance dependence in remission, and a rule out of bipolar 
affective disorder.  

The July 1994 rating decision

A July 1994 rating decision denied service connection for a 
nervous condition, to include a bipolar disorder because the 
RO found that the disorder existed prior to service and was 
not aggravated thereby.  The veteran was notified of the 
denial in July 1994.  She did not appeal.

The additional evidence

The evidence added to the file after July 1994 includes the 
following: VA examination reports from January 1998 and 
October 1998, VA outpatient treatment reports and 
hospitalization records from January 1998 to January 2001, a 
September 1995 psychological assessment from the University 
of Cincinnati Hospital, hospitalization and treatment records 
from the University of Cincinnati Hospital from August 1994 
and from August 1996 to November 1997, hospitalization and 
treatment records from Christ Hospital from November 1991 to 
November 1992, hospitalization and treatment records from Old 
Romans Psychiatric Hospital from February and March 1997, a 
therapy diagnostic assessment from October 1989 from J.W., 
C.A.C., a May 1999 treatment report from L.D.K., M.D., an 
October 1991 treatment report from the St. Luke Drug and 
Alcohol Treatment Center, statements from the veteran's 
friend, her mother and a counselor, and the transcript of a 
May 1999 hearing.

Analysis

(i.) New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen her claim of entitlement to service connection for a 
psychiatric disorder.  

At the time of the July 1994 rating decision, the only 
evidence as to whether the veteran's psychiatric symptoms 
predated service came from the service medical records and 
from the May 1994 VA examination.  Since filing to reopen her 
claim, the evidence received includes a treatment report from 
L.D.K., M.D., indicating that the veteran's current 
psychiatric symptoms, if not caused by incidents in the 
service, were aggravated by them.  This opinion provides 
medical evidence of a nexus between the veteran's current 
psychiatric symptoms and military service, an element which 
was lacking at the time of the July 1994 decision.

There is also of record a treatment report from October 1989 
from J.W., C.A.C., indicating that, although the veteran had 
suffered bouts of depression following the loss of close 
relatives, no psychiatric disorder was diagnosed at that time 
and her symptoms of a hyperactive appearance, loss of 
control, and blackouts were attributed to substance abuse.  
This report provides some evidence that, although the veteran 
had some psychiatric symptoms prior to service, she did not 
have a diagnosed psychiatric disorder at that time.  

In addition, there is a treatment report from the St. Luke 
Drug and Alcohol Treatment Center indicating that the veteran 
was being treated for bipolar disorder in October 1991.  This 
indicates a possible diagnosis of bipolar disorder within a 
year of her discharge from the service.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for a psychiatric disorder because such evidence 
suggests that the onset of the veteran's current psychiatric 
symptoms was during service and did not predate service.  
This evidence was not previously of record, it bears directly 
and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
psychiatric disorder is reopened. 

(ii) Duty to assist/standard of review  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to her claims has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

As discussed in some detail above, once a claim has been 
reopened, the duty to assist provisions of the VCAA come into 
play.  Although the evidence received since July 1994 is new 
and material, it is not sufficient to allow a decision on the 
merits because although there is some nexus evidence, there 
is no clear nexus opinion as to whether the veteran currently 
has an acquired psychiatric disorder that is etiologically 
related to service.  In addition, the veteran has identified 
additional pertinent treatment records which have not been 
obtained.  Consequently additional development will be 
undertaken on the issue of entitlement to service connection 
for a psychiatric disorder, other than PTSD.  The separate 
issue of entitlement to service connection for PTSD is 
inextricably intertwined and the proposes development will 
encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation].


ORDER

The claim of service connection for psychiatric disorder is 
reopened; to this extent, the appeal is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

